Citation Nr: 1232922	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a seizure disorder. 

2.  Entitlement to service connection for a gastrointestinal disability, to include a peptic ulcer and gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board notes that the Veteran's claims file contains two substantive appeals, each dated in December 2006.  On one VA Form 9, the Veteran requested a Board hearing in Washington, D.C.  On the other, no hearing was requested.  In order to determine the Veteran's intent, the Board issued a January 2010 letter to the Veteran, so that he would be able to indicate whether he desired a Board hearing.  In February 2010, the Veteran indicated that he did not wish to appear at a personal hearing.

In March 2010, the Board remanded the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a seizure disorder and a gastrointestinal disability.  Although the Board regrets any further delay, after a review of the record, the Board finds that additional development is necessary.

As indicated in the 2010 remand, the Veteran's service treatment records, save for his separation examination, are missing from the claims file.  Further, one volume of the Veteran's multi-volume VA claims folder appears to be missing.  In this regard, a notation in the available volumes indicates that there were 3 volumes; volume 2 was found, and volume 1 is a rebuilt folder.  The first volume has apparently not been located. 
Pursuant to the 2010 remand, the RO, in August 2010, requested through the Personnel Information Exchange System (PIES) any of the Veteran's service treatment records, specifically any active duty inpatient clinical records from January 1962 to December 1962 from the Bethesda Naval Hospital.   However, in the following month, the National Personnel Records Center indicated that the identified records had not been located after an extensive search.  The RO then informed the Veteran of the negative response in a September 2010 VCAA letter.  In that letter, the RO advised the Veteran to send any pertinent records in his possession or inform them if he knows of the location of the records.  No additional information or evidence was submitted.  

The RO also requested that the Chicago RO search for the identified records after locating a 2003 PIES request in the claims file indicating that at that time the Veteran's service treatment records on file were being mailed and that all other medical records had been mailed to the RO in Chicago.  However, after inquiring, the Chicago RO responded via an August 2010 email, noting that it was unable to locate the requested records.  Consequently, the RO determined, in a November 2011 memorandum, the Veteran's service treatment records are unavailable and that any further attempts would be futile.

Thereafter, in October 2011, the Veteran underwent VA gastrointestinal and seizure disorder examinations in connection with this appeal.  The VA examiner saw no documentation in the Veteran's claim file showing that he had GERD symptoms during service; however, the examiner indicated that if there is evidence of gastrointestinal issues during service, it is more likely than not that his subsequent gastrointestinal issues are related to his military service.  

As noted above, the RO determined that the Veteran's service treatment records are unavailable.  Nonetheless, the Board observes that there is no indication in the available claims files that a request for the Veteran's service treatment records was made directly to the Bethesda Naval Hospital.  Indeed, in the prior remand, records were requested from any appropriate alternate source of records, to include Bethesda Naval Hospital.  Thus despite the RO's November 2011 finding that the records are unavailable, it appears that all avenues have not yet been exhausted.  Thus on remand, a request for the Veteran's service treatment records should be sent directly to the Bethesda Naval Hospital or any other appropriate source.  Any such records will clearly be helpful to the gastrointestinal claim, and may also contain additional information pertinent to the service connection claim for a seizure disorder.  

Additionally, as to the Veteran's seizure disorder claim, the examiner who conducted the October 2011 VA seizure disorder examination opined that the Veteran does not have a seizure disorder.  The examiner also noted that the Veteran is currently on medication following what was likely a capsular stroke in 2001 but there is no documentation of seizures following the stroke either.  The Board finds the opinion to be inadequate because the post-service evidence clearly shows diagnoses and a history of seizure disorders.  Thus, on remand, clarification is necessary as to whether any post-service diagnosis of a seizure disorder is related to service.  Additionally, the Board finds that clarification is necessary as to the October 2011 VA examiner's statement that the Veteran's episode in service was clinically inconsistent with a seizure.  Because the Veteran's service treatment records are unavailable, the Board assumes that the examiner is referring to the episode in service as described by the Veteran; however clarification is needed.

Based on the foregoing, the Board finds that a supplemental medical opinion is necessary as to the service connection claim for a seizure disorder.    

Accordingly, the case is REMANDED for the following action:

1.  Request any of the Veteran's active duty inpatient clinical records from January 1962 to December 1962 from the Bethesda Naval Hospital, or any other appropriate source.  Any negative responses should be clearly documented in the claims file.  

2.  Thereafter, return the case to the VA examiner who conducted the October 2011 VA "seizure disorder" examination for a supplemental medical opinion. 
If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.

After a complete review of the record, the examiner is asked to provide a supplemental medical opinion addressing the following: 

a.  Clarify the October 2011 statement that the episode in service was clinically inconsistent with a seizure.  

b.  Clarify whether it is at least as likely as not that any post-service diagnosis of a seizure disorder had its onset during service, or is otherwise related to service.  

Reconcile any opinion with the December 2001 diagnosis of a seizure disorder shown on a private discharge summary report and December 2002 VA treatment record. 


A complete rationale should be provided for any proffered opinion.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


